Case 1:20-cv-01344-AJT-IDD Document 159 Filed 01/28/21 Page 1 of 5 PageID# 2133




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                     (Alexandria Division)


  DAVID P. DONOVAN

                Plaintiff,

         v.
                                                     Civil Action No. 1:20-cv-01344 (AJT/IDD)
  BETH A. WILKINSON

                Defendant,

  PRO-FOOTBALL, INC.

                 Intervenor.


         JOINT CONSENT MOTION TO CONTINUE THE HEARING ON THE
                 WP COMPANY LLC’S MOTION TO INTERVENE

         Intervenor Pro-Football, Inc., d/b/a the Washington Football Team and Defendant Beth

  Wilkinson, with the consent and agreement of Plaintiff David Donovan and WP Company

  LLC d/b/a The Washington Post (the “Post”), pursuant to Local Civil Rule 7 hereby request

  that the Court continue the hearing currently set for Friday, January 29, 2021 at 10:00 am one

  week and reschedule it for Friday, February 5, 2021, or at a time convenient for the Court.

         In support of this motion, the Team and Defendant state as follows:

         1.      On December 17, 2020, the Post filed a Motion to Intervene for the Limited

  Purpose of Asserting the Public Interest in Access to Judicial Records (the “Motion”). [ECF 98.]

  The Motion was set for a hearing before Magistrate Judge Ivan D. Davis on Friday, January 29,

  2021. [Dkt. Entry dated 12/21/2020.]

          2.     On January 8, 2021, Judge Davis held a hearing on the Team’s Motion to Seal,

   Strike, and Reconsider in Part. [ECF 145.] In an order dated January 8, 2021, Judge Davis



                                                 1
Case 1:20-cv-01344-AJT-IDD Document 159 Filed 01/28/21 Page 2 of 5 PageID# 2134




   granted in part and denied in part the Team’s motion. [ECF 147.] The order directed the

   parties—Plaintiff, Defendant, and the Team, to confer and submit by January 15, 2021 a new

   set of proposed redactions to the filings subject to sealing based on the Court’s guidance during

   the January 8th Zoom hearing and the Court’s Order of November 25, 2020 [ECF 68]. [ECF

   147.]

           3.    On January 14, 2021, the parties submitted under seal revised proposed redactions

  for the Court’s consideration. [ECF 154 & 154-1.]

           3.    On January 19, 2021, the parties were contacted by Judge Davis’ law clerk and

   directed to further revise the proposed redactions.

           4.    The parties are continuing to work through revised proposed redactions to

   submit to the Court for a determination of the information to be unsealed from the docket.

           5.    There is good cause to grant this short continuance, as the parties expect to be

   able to submit finalized redacted documents to be unsealed on the public docket in the interim.

   The short delay will not prejudice the Post, as the Post itself seeks such relief: public access

   to documents currently filed under seal in this action. Moreover, allowing the parties to submit

   their revised proposed redactions (and thereby allowing the Court to determine what records

   remain under seal) before hearing the Post’s motion will allow the Court to have a complete

   record as to the precise records to which the Post continues to seek access.

           6.    In addition, on January 27, 2021, the Post filed a letter in further support of its

   Motion to inform the Court of recently decided caselaw. [ECF 158 & 158-1.] Continuing the

   hearing by one week provides additional time for the Court and the parties to review this newly

   submitted authority.
Case 1:20-cv-01344-AJT-IDD Document 159 Filed 01/28/21 Page 3 of 5 PageID# 2135




           7.     Accordingly, Intervenor and Defendant respectfully request, with the consent

   and agreement of Plaintiff and the Post, that the Court continue the currently set hearing on the

   Post’s Motion to Intervene to Friday, February 5, 2021.

           A proposed order is filed herewith.

                THE PARTIES CONSENT TO SUBMISSION OF THIS MOTION

                         TO THE COURT WITHOUT A HEARING.



  Dated:   January 28, 2021                           DECHERT LLP
           Washington, D.C.
                                                 By: s/ Christina Guerola Sarchio
                                                     Christina Guerola Sarchio
                                                     Virginia Bar No. 87166
                                                     1900 K Street NW
                                                     Washington, D.C. 20006
                                                     Phone: (202) 261-3300
                                                     Fax: (212) 261-3333
                                                     christina.sarchio@dechert.com

                                                      Andrew J. Levander (admitted pro hac vice)
                                                      Neil A. Steiner (admitted pro hac vice)
                                                      Three Bryant Park
                                                      1095 Avenue of the Americas
                                                      New York, NY 10036
                                                      Phone: (212) 698-3500
                                                      Fax: (212) 698-3599
                                                      andrew.levander@dechert.com
                                                      neil.steiner@dechert.com

                                                      Attorneys for Intervenor Pro-Football, Inc.
Case 1:20-cv-01344-AJT-IDD Document 159 Filed 01/28/21 Page 4 of 5 PageID# 2136




                                         HARRIS, WILTSHIRE & GRANNIS,
                                         LLP

                                         /s/ Thomas G. Connolly
                                         Thomas G. Connolly (VA Bar No. 29164)
                                         Thomas B. Mason (pro hac vice)
                                         Jared Paul Marx (VA Bar No. 91213)
                                         1919 M Street NW, 8th Floor
                                         Telephone: (202) 730-1300
                                         Fax: (202) 730-1301
                                         tconnolly@hwglaw.com
                                         tmason@hwglaw.com
                                         jmarx@hwglaw.com

                                         Attorneys for Beth Wilkinson
Case 1:20-cv-01344-AJT-IDD Document 159 Filed 01/28/21 Page 5 of 5 PageID# 2137




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of January, 2021, a true and correct copy of the

 foregoing Joint Consent Motion to Continue the Hearing on the WP Company LLC’s Motion to

 Intervene was filed with the Clerk of Court using the CM/ECF system, which will send a

 notification of such filing to all counsel of record.



                                                         /s/ Christina Guerola Sarchio
                                                          Christina Guerola Sarchio
